Name: Council Decision (EU) 2015/799 of 18 May 2015 authorising Member States to become party, in the interest of the European Union, to the International Convention on Standards of Training, Certification and Watchkeeping for Fishing Vessel Personnel, of the International Maritime Organization (Text with EEA relevance)
 Type: Decision
 Subject Matter: employment;  organisation of work and working conditions;  organisation of transport;  fisheries;  economic geography;  maritime and inland waterway transport;  transport policy;  international affairs
 Date Published: 2015-05-22

 22.5.2015 EN Official Journal of the European Union L 127/20 COUNCIL DECISION (EU) 2015/799 of 18 May 2015 authorising Member States to become party, in the interest of the European Union, to the International Convention on Standards of Training, Certification and Watchkeeping for Fishing Vessel Personnel, of the International Maritime Organization (Text with EEA relevance) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 46, Article 53(1) and Article 62 in conjunction with point (a)(v) of Article 218(6) and the first subparagraph of Article 218(8) thereof, Having regard to the proposal from the European Commission, Having regard to the consent of the European Parliament, (1) Whereas: (1) The International Convention on Standards of Training, Certification and Watchkeeping for Fishing Vessel Personnel (the Convention) of the International Maritime Organization (IMO) was adopted on 7 July 1995 at the International Conference convened by the IMO in London. (2) The Convention entered into force on 29 September 2012. (3) The Convention represents a significant contribution to the fishing sector at international level by promoting the safety of life and property at sea, thereby also contributing to the protection of the marine environment. It is therefore desirable that its provisions be implemented as soon as possible. (4) Fishing at sea is one of the most hazardous professions, therefore appropriate training and qualifications are an essential means by which to cut the number of accidents. The embarking of personnel on board Member States fishing vessels should in any case be done without prejudice to maritime safety. (5) In the framework of Sustainable Fisheries Partnership Agreements (the Agreements) with third countries, it is important that personnel on board fishing vessels flying the flag of a Member State possess appropriate professional qualifications proven by certificates accepted by the flag State, so that recruitment under the conditions laid down in the Agreements is possible. Member States should make every effort to avoid friction between international and Union law, including any possible negative impact on the conclusion and the implementation of the Agreements, when applying the Convention. Furthermore, relevant third countries should be encouraged to become parties to the Convention. (6) The European Parliament, the Council and the Commission promote safety at sea and safety at work as well as the enhancement of the professional qualifications of personnel on board fishing vessels. The Union financially supports training in the fishing sector, namely through the European Fisheries Fund and the European Maritime and Fisheries Fund. (7) Chapter I, Regulation 7 of the Annex to the Convention falls within the exclusive competence of the Union as regards the rules of the Union on the recognition of professional qualifications held by certain categories of fishing vessel personnel and affects the Treaty provisions and secondary Union law, in particular Directive 2005/36/EC of the European Parliament and of the Council (2), in so far as Union citizens who possess relevant certificates issued by a Member State or by a third country are concerned. (8) The Union cannot become party to the Convention, as only states can be parties thereto. (9) Some Member States have not yet become party to the Convention, while others already have. Those Member States which have fishing vessels flying their flag, ports receiving seagoing fishing vessels which fall within the scope of the Convention, or training institutions for fishing vessel personnel, and which have not yet become party to the Convention, are invited to do so. (10) Until all Member States which have fishing vessels flying their flag, ports receiving seagoing fishing vessels which fall within the scope of the Convention, or training institutions for fishing vessel personnel have become party to the Convention, each Member State party to the Convention should apply the flexibility provided by the Convention to ensure legal compatibility with Union law, notably the provisions of Chapter I, Regulation 10 of the Annex to the Convention on equivalents, to align the application of the Convention with Directive 2005/36/EC. (11) While recognising the professional qualifications  in accordance with Directive 2005/36/EC  of migrant workers from Member States not party to the Convention, each Member State party to the Convention should ensure that the professional qualifications of the workers concerned have been assessed and have been found to correspond to the minimum standards set by the Convention. (12) In accordance with Article 2(1) of the Treaty on the Functioning of the European Union, the Council should therefore authorise the Member States to become party to the Convention, in the interest of the Union, HAS ADOPTED THIS DECISION: Article 1 Member States are hereby authorised to become party to the International Convention on Standards of Training, Certification and Watchkeeping for Fishing Vessel Personnel, of the International Maritime Organization, adopted on 7 July 1995, in respect of those parts falling under the competence of the Union. Member States, when reporting to the Secretary-General of the IMO in accordance with Article 4 of the Convention, shall, if appropriate, with reference to Chapter I, Regulation 10 of the Annex to the Convention, provide information on relevant national provisions regarding the recognition of certificates of competency of personnel on board fishing vessels covered by the Convention, taking into account obligations laid down by relevant Union law on the recognition of qualifications. Article 2 Member States which have fishing vessels flying their flag, ports receiving seagoing fishing vessels which fall within the scope of the Convention, or training institutions for fishing vessel personnel, and which have not yet become party to the Convention, shall endeavour to take the necessary steps to deposit their instrument of accession to the Convention with the Secretary-General of the IMO within a reasonable time and, if possible, by 23 May 2017. The Commission shall present a report to the Council reviewing the progress of accession by 23 May 2018. Article 3 This Decision is addressed to the Member States. Done at Brussels, 18 May 2015. For the Council The President M. SEILE (1) Not yet published in the Official Journal. (2) Directive 2005/36/EC of the European Parliament and of the Council of 7 September 2005 on the recognition of professional qualifications (OJ L 255, 30.9.2005, p. 22).